DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 11, and 12 in the reply filed on 7/26/2022 is acknowledged.  The traversal is on the ground(s) that a serious burden on the examiner is not required as a requirement for restriction.  This is not found persuasive because the Examiner maintains that the system for producing a pair of goggles according to claim 1 is not structurally limited by the goggles produced by the method of claim 1 and thus a search of the structures and elements of Claim 1 would not have congruent search queries and strategies. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 contains the term “customised”. For purpose of examination this has been interpreted as ‘customized’. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a user contacting part configured for contacting” in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bachelder (20150273170) in view of Fonte (20150055085).
Regarding claim 1, Bachelder discloses (Fig 1, [0051]-[0054]) a method having a user contacting part with a user contacting surface configured for contacting a surface (Fig 1, [0051], block 20, person's face is scanned), the method comprising: receiving an input of 3D-data (30) defining a contour of the face (34, facial topography) of the user and defining dimensions of the face (34) of the user at least in an area around the eyes (Fig 2 shows points 112-1 and 112-2 are around within the area of each eye) of the user ([0052], three-dimensional (3D) model of the patient's face), identifying contact areas (Fig 2, 112-1, 112-2) on the contacting surface ([0053], Fig 1, contours of facial contact are identified in block 40), generating structure-data (50, design output) based on said input of 3D-data and said identified contact areas ([0052], inputs gathered during facial scanning 20), which is adapted to contact the face of the user ([0052], captured or scanned data, or may include physician inputs), and providing an input of said structure-data (50, design output ) to a production device ([0055], 3D printing process) for producing at least the user (Fig 2 shows points 112-1 and 112-2 are around within the area of each eye), wherein: said contact areas are identified by analyzing vectors at points (44, selected contours) around the user's eyes (Fig 2 shows the user’s eyes), the points around the user's eyes include inner eye corners and outer eye corners (Fig 2 shows the inner and outer corner of each user’s eyes), points moving away from the inner and outer eye corners in horizontal and vertical directions (Fig 2, [0052], 36 areas of potential motion near the lips or eyes, may also be mapped), and points between the inner and outer eye corners in the horizontal and vertical directions, and angles of vectors relative to the face at each of the points are determined (Fig 2, [0052], 36 areas of potential motion near the lips or eyes, may also be mapped), and vectors that reach a predefined angle at each of the points relative to the face identify the contact areas (Fig 2, [0052], 36 areas of potential motion near the lips or eyes, may also be mapped).
Bachelder does not disclose producing user-customized goggles; on a user when the user wears said goggles, where the structure-data is used for producing at least the user contacting part of said goggles, contacting part of the goggles. 
However, Fonte teaches producing user-customized goggles ([0310], Fig 26, 2709); on a user (Fig 26, customer) when the user wears said goggles (Fig 26, eyewear model), where the structure-data ([0310], image data) is used for producing at least the user contacting part of said goggles (Fig 26), contacting part of the goggles (Fig 26, [0310], 2712 and 2713, computer system has input devices to adjust, update, or configure the custom eyewear model). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the contacting part producing method of Bachelder with the goggle producing process of Fonte to utilize specialized hardware components within a system (Fonte, [0309]).

Regarding claim 3, Bachelder in view of Fonte discloses the invention as described in claim 1 and Bachelder further teaches wherein the method further comprises providing a plurality of 2D-images of the face of the user (Bachelder,  Fig 1, [0022], 22 using photography or video capture), where the 2D-images define the dimension of the face of the user at least in the area around the eyes of the user (Bachelder, [0022], digital photography captures contours of the patient's face), and producing said 3D-data based on said plurality of 2D-images (Bachelder,  [0052], using the inputs gathered during facial scanning 20, a three-dimensional (3D) model of the patient's face is generated).
Regarding claim 11, Bachelder in view of Fonte discloses the invention as described in claim 1 and Bachelder further teaches wherein generating structure-data (30) comprises determining a separation length of the user  (Bachelder, Fig 2 shows points 112-1 and 112-2 are around within the area of each eye) contacting part between the user (Bachelder, Fig 2, 3d model) contacting surface and a portion of the user contacting part for coupling (Bachelder, [0052], facial topography 34 including surface contours) but does not teach with a goggle frame. However, Fonte teaches with a goggle frame ([0316], safety goggles).  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the method of Bachelder with the method of Fonte for the purpose of increasing the safety of a google user (Fonte, [0316]).
Regarding claim 12, Bachelder in view of Fonte discloses the invention as described in claim 11 and Bachelder further teaches wherein the separation length is greater than 4 mm (Fig 2, [0057], points above 4mm are collectively defined for outer boundary 112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang (20080263753), Chiang (6405384), Chiang (6349417), and Chiang (6349420) are goggle mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872                                                                                                                                                                                             /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872